Citation Nr: 0636292	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 based on VA care prior to the veteran's 
death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
December 1946.  He died in November 1999, and is survived by 
his wife, who is the appellant.  

The appellant's claim was originally denied in August 2000 as 
not being well grounded.  Shortly thereafter, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law, changing the standard for 
processing claims.   In light of the revised standards, the 
RO notified the appellant that it would review the August 
2000 denial because it had not received all the evidence that 
might support the claim.  This claim was subsequently re-
adjudicated in a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, from which this appeal arises.  

This issue was remanded by the Board in an action dated in 
June 2005 in order that additional evidence identified by the 
Board be obtained and associated with the record, and to 
obtain a supplemental medical opinion taking into account 
this new evidence.  (The Board's June 2005 decision denied 
entitlement to service connection for the cause of the 
veteran's death; that issue is therefore no longer before the 
Board.)




FINDINGS OF FACT

1.  The veteran was hospitalized in a VA Medical Center 
(VAMC) from September 6, 1999, to October 15, 1999, except 
for a one-day procedure at a local university hospital, for 
complaints related to right upper quadrant abdominal pain, 
jaundice, and a two-day history of mental status changes with 
hallucinations.

2.  In the VAMC, the veteran's diagnoses were cholangitis 
with sepsis, coronary artery disease, dysthymia, gout, 
history of basal cell carcinoma of the face, 
hypercholesterolemia, and cerebrovascular disease.  

3.  The veteran was released from the VAMC and admitted to a 
private hospital on October 15, 1999; released to his home on 
November 2, 1999; readmitted to the private hospital on 
November 4, 1999; he died in that hospital on November 12, 
1999.

4.  The cause of the veteran's death in November 1999 was 
cardiopulmonary arrest due to (or as a consequence of) acute 
myocardial infarction.

5.  The veteran's death was not caused by VA care or 
examination.


CONCLUSION OF LAW

The criteria for an award of dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 based on VA 
care prior to the veteran's death have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As noted in the Introduction, the Veterans Claims Assistance 
Act of 2000 (VCAA), which describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits, 
changed the standard for processing claims, necessitating a 
readjudication of this claim by the RO.  

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his/her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2001 and July 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1151 based on VA care 
prior to the veteran's death, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  The RO specifically requested that the 
appellant provide any evidence or information she had 
pertaining to her claim.  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews, and the text of 
the relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), because this denied 
claim does not involve assignment of an effective date, this 
question is not now before the Board.  Consequently, a remand 
is not necessary for the purpose of notification regarding 
the criteria for assigning an effective date.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured medical 
opinions addressing the instant issue.  The appellant was 
also afforded a hearing before the undersigned.  In a June 
2003 correspondence from the appellant, she indicated that 
she had no additional evidence to submit.  VA has no duty to 
inform or assist that was unmet.



II.  Background

The veteran died in November 1999.  The Certificate of Death 
is of record, and it shows the veteran's immediate cause of 
death was cardiopulmonary arrest, due to (or as a consequence 
of) acute myocardial infarction.  No autopsy was performed.  
The appellant contends that the veteran's death was caused by 
medical complications following damage to the veteran's 
epiglottis allegedly caused by his having extubated himself 
while a patient at the VA Medical Center (VAMC) in 
Cincinnati, Ohio.  

The veteran presented himself on September 6, 1999, to the 
VAMC with a history of one week of right upper quadrant pain 
and jaundice, and with a two-day history of mental status 
changes.  He was diagnosed with sepsis, and required 
endotracheal intubation and mechanical ventilation.  He was 
also diagnosed with coronary artery disease, dysthymia, gout, 
history of basal cell carcinoma of the face, 
hypercholesterolemia, and cerebrovascular disease.  In the 
course of his hospitalization at the VAMC, the veteran was 
briefly transferred, on September 10, 1999, to the nearby 
University of Cincinnati Medical Center for endoscopic 
retrograde cholangiopancreatography and stent placement.  Two 
gallstones were removed.  He was returned to the VAMC shortly 
thereafter.  

The record shows that there was concern that the veteran 
might have difficulty swallowing after having had his 
tracheal tube in place for more than one week.  The tube was 
removed on September 16, 1999, and it was noted at the time 
that the veteran did, in fact, have difficulty eating.  Due 
to aspiration and to poor appetite and food intake, the tube 
was replaced and tube feeding restarted on September 21, 
1999.  

The record shows that the veteran removed his feeding tube 
himself on September 29, 1999.  A treatment note dated 
September 30, 1999, noted that the veteran had "his typical 
ICU evening agitation and confusion, and strong desire to 
remove anything attached to his body."  Because of the 
veteran's difficulty swallowing and a high risk of 
aspiration, a modified barium swallow study was conducted on 
October 1, 1999.  The veteran could not initiate a swallow 
over a period of 30-45 seconds despite being told repeatedly 
to swallow.  The study was terminated when gross residue 
became pooled in the valleculae because the veteran could not 
swallow.  

A treatment note dated October 4, 1999, noted that the 
etiology of the veteran's difficulty in swallowing was 
unclear, with the possibilities offered that it might be due 
to the trauma of self-extubation, or to a neurologic event.  
A treatment note prepared two days later stated that a 
radiologists opinion was that the probable cause of the 
veteran's difficulty in swallowing was a neurologic event, 
with possible traumatic complications.  Many subsequent 
treatment notes attributed the swallowing difficulties to a 
neurologic source.  

It was determined that the veteran's inability to swallow, 
and the danger of aspiration, would require that all feeding 
thenceforth would need to be done via a feeding tube.  A 
percutaneous endoscopic gastrostomy (PEG) was performed on 
October, 12, 1999, installing a feeding tube through the 
abdomen into the stomach.  The previously implanted stent was 
removed at the same time.  Given the veteran's history of 
having removed his feeding tube, he was kept restrained with 
an abdominal binder.

He was transferred to the Harrison Memorial Hospital, near 
the veteran's home, for rehabilitation, on October 15, 1999.  
He was discharged to home on November 2, 1999, with 
provisions made for in-home assistance to be provided by a 
third party health care provider.  An emergency room 
treatment note dated November 4, 1999, noted that the veteran 
was readmitted to Harrison Memorial two days later when his 
feeding tube became clogged.  The tube was irrigated and 
successfully unplugged.  He was given his medications and fed 
via the feeding tube, and then released in satisfactory 
condition to resume routine care at home.  

The veteran was again readmitted to Harrison Memorial on 
November 8, 1999.  An echocardiogram showed normal left 
ventricular systolic function, normal left ventricular 
thickness and ejection fraction of greater than 50 percent, 
and possible mild left ventricular diastolic dysfunction.  A 
chest x-ray showed progressive congestive heart failure with 
atelectasis and possibly bibasilar pneumonia.  Blood work 
indicated water intoxication.  On November 11, 1999, chest x-
rays indicated that an endotracheal tube was in satisfactory 
position.  There was increasing diffuse interstitial edema 
and/or infiltrate.  There was cardiomegaly, and increase in 
consolidation bilaterally secondary to cardiopulmonary 
congestion, with possible bilateral diffuse pneumonia or 
adult respiratory distress syndrome also under consideration.  
There was probable left sided pleural effusion, progressive 
right-sided atelectasis with diffuse parenchyma changes 
secondary to congestive heart failure and pulmonary edema.  
The veteran died the following day.  As noted above, the 
cause of death was shown to be cardiopulmonary arrest, due to 
(or as a consequence of) acute myocardial infarction.

A comprehensive review of the treatment records was conducted 
by a VA physician, T.F., D.O., M.S.  This physician opined 
that the laboratory evidence suggested the veteran suffered 
severe water intoxication shortly before his death, and well 
after having been released from the VAMC.  He noted that, at 
the time of his evaluation of the record, the death 
certificate was not of record, and there were no nursing 
notes for the November 1999 hospitalization.  Dr. F. opined 
that the care administered at the Cincinnati VAMC, the 
discharge instructions provided for the veteran and his 
family, and the instructions for this home health care 
assistance were adequate and appropriate, and substantially 
within the standard of care.  

As noted, the Board determined that, subsequent to the above-
noted VA medical opinion, the veteran's death certificate and 
several hundred pages of October 1999 treatment records from 
Harrison Memorial Hospital were added to the record.  The 
Board consequently remanded for another medical opinion based 
on the complete record, including any new evidence obtained, 
preferably by Dr. F., the same physician who provided the 
earlier opinion dated March 28, 2002.  Specifically, the 
examiner was asked to provide medical opinions in response 
the following questions:  (1) was it foreseeable that this 
patient would remove his tracheal ventilation tube or his 
feeding tube, and, if so, should the VAMC have restrained the 
veteran any earlier than they actually did? and, (2) is it as 
likely as not that any damage done to the veteran's 
epiglottis by his having removed his tracheal ventilation 
tube or his feeding tube contributed to his subsequent death?  
(For instance, may it be concluded that subsequent problems 
with water intoxication are traceable to his needing the 
abdominal feeding tube because of damage done in removal of a 
tracheal or esophageal tube?)

On remand, Dr. F. provided another opinion based on all of 
the evidence of record, including specifically the newly 
added treatment records, which included nursing notes, and a 
July 2005 statement from the appellant.  Dr. F.'s detailed 
and well-documented opinion found that the medical evidence 
of record documented that the medical care provided to the 
veteran during his hospitalization at the VAMC in question in 
September and October 1999 was satisfactory to meet the 
expected standard of care, and that there was no negligence 
on the part of the VAMC.  

In response to the Board's first specific question:  was it 
foreseeable that this patient would remove his tracheal 
ventilation tube or his feeding tube, and, if so, should the 
VAMC have restrained the veteran any earlier than they 
actually did, Dr. F. noted that the vast majority of surgical 
patients are not restrained postoperatively when they have an 
endotracheal tube still in place.  Dr. F. also noted that the 
majority of patients also do not require restraint in the 
Intensive Care Unit (ICU) after surgery.  He further noted 
that use of restraints is not without risk, and has been 
associated with injury.  Consequently, it is routine for 
medical personnel to observe patients and judiciously use 
restraints when appropriate.  

In any event, Dr. F., noted that there is some medical 
literature that supports that epiglottic change in appearance 
occurs in some patients who undergo even short intubation, 
and concluded that he did not believe that the veteran's 
epiglottic changes were a result of anything other than 
routine care for the septic condition for which he arrived at 
the VAMC.  By way of putting the veteran's epiglottic changes 
into perspective, Dr. F. noted that they occur as a result of 
intubation, and they occur more often in elderly patients 
with multiple disease processes, and in patients, such as the 
veteran, who require prolonged intubation.  

The Board's second specific question was:  is it as likely as 
not that any damage done to the veteran's epiglottis by his 
having removed his tracheal ventilation tube or his feeding 
tube contributed to his subsequent death?  (For instance, may 
it be concluded that subsequent problems with water 
intoxication are traceable to his needing the abdominal 
feeding tube because of damage done in removal of a tracheal 
or esophageal tube?)  In response to that question, Dr. F. 
opined that damage done to the veteran's epiglottis by having 
removed his tracheal ventilation tube or his feeding tube did 
not contribute directly to his death, and that the veteran's 
subsequent water intoxication was not traceable to tube 
removal.  Dr. F. noted that development of water intoxication 
occurred no earlier than October 20, 1999, by which time the 
veteran had been gone from the VAMC and in the civilian 
hospital for six days.  

Based on the medical evidence of record, Dr. F. determined 
that the veteran's water intoxication resulted from water 
either directly placed through his GI tube or due to an 
excess dilution of the tube feedings by fluids provided 
following the administration of the gastrostomy feeding 
solution.  An alternative raised by one of the veteran's 
treating physicians is that the veteran developed the 
syndrome of inappropriate anti-diuretic hormone secondary to 
his lung pathology.  Either way, wrote Dr. F., the result 
remains the same:  the veteran developed severe water 
intoxication after his stay at the VAMC, subsequently had a 
myocardial injury and probable infarction, and then died of 
cardiac arrest.  Dr. F. concluded that it is not likely that 
the epiglottic swelling and inflammation, or his feeding tube 
being removed, contributed substantially to his subsequent 
death.  Dr. F. opined that intubation was required for the 
treatment of the veteran.  

III.  Analysis

The appellant claims entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1151 based on VA care 
prior to the veteran's death.  Section 1151 provides in 
pertinent part that:

(a) Compensation under this chapter and dependency 
and indemnity compensation under Chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was--
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or
(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.  

Here, the Board finds no indication in the record that 
negligent VA care or examination resulted in the veteran's 
death.  The Board relies principally on the March 2002 and 
October 2005 medical opinions of Dr. F., which noted that the 
veteran's death was not the result of VA care or lack 
thereof.  The examiner's conclusions are uncontradicted by 
the remaining evidence of record.  In other words, there is 
no competent evidence that refutes the statements made by Dr. 
F. about the degree of care taken by those who treated the 
veteran in the course of his September and October 1999 
treatment at the VAMC.  

Dr. F. noted that the majority of patients do not require 
restraint in the Intensive Care Unit (ICU) after surgery.  He 
also noted that use of restraints is not without risk, and 
has been associated with injury.  Consequently, it is routine 
for medical personnel to observe patients and judiciously use 
restraints when appropriate.  In any event, Dr. F., noted 
that there is some medical literature that supports that 
epiglottic change in appearance such as observed in the 
veteran occurs in some patients who undergo even short 
intubation, and concluded that he did not believe that the 
veteran's epiglottic changes were a result of anything other 
than routine care for the septic condition for which he 
arrived at the VAMC.  

Dr. F. further opined that the veteran's epiglottic changes 
were a result of intubation, they occur more often in elderly 
patients with multiple disease processes, and in patients, 
such as the veteran, who require prolonged intubation, not as 
a result of the veteran's having removed his tracheal tube 
himself.  Dr. F. opined that these were necessary medical 
devices required for the treatment of the veteran, and that 
the veteran's epiglottic changes were a result of the routine 
and appropriate use of intubation, not the veteran's self-
extubation.  In any event, the self-removal of tubes did not 
contribute directly to the veteran's death or to the 
veteran's subsequent water intoxication that preceded death.  

Finally, Dr. F. noted that that the veteran's severe water 
intoxication did not develop until well after he left the 
care of the VAMC, that he subsequently had a myocardial 
injury and probable infarction, and then died of cardiac 
arrest.  He summarized that the medical care provided to the 
veteran during his hospitalization at the VAMC in September 
and October 1999 was satisfactory to meet the expected 
standard of care, and that there was no negligence on the 
part of the VAMC.  In short, the proximate cause of death was 
not carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Additionally, as noted by Dr. F., the problems the veteran 
experienced were reasonably foreseeable; indeed, such 
problems occurred regularly with patients such as the 
veteran.  Consequently, it may not be concluded that the 
criteria for the payment of benefits in accordance with 
§ 1151 are met.

The only evidence of record supportive of the appellant's 
claim that the veteran's death was related to his treatment 
in September and October 1999 at the VAMC consists of the lay 
statements of the appellant.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2006).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the 
appellant is competent as a layperson to describe, for 
example, the events she witnessed, she is not competent to 
provide medical opinion as to whether or not the veteran's 
medical treatment, or lack thereof, led to his death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's death was not 
caused by VA care or lack thereof.


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 based on VA care prior to the veteran's 
death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


